NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AURELIO GONZALEZ-ORTEGA,                        No.    19-70143

                Petitioner,                     Agency No. A206-349-826

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 18, 2021**
                               San Francisco, California

Before: BRESS and BUMATAY, Circuit Judges, and RAYES,*** District Judge.

      Aurelio Gonzalez Ortega, a citizen of Mexico, petitions for review of a Board

of Immigration Appeals (BIA) decision dismissing his appeal of an Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Douglas L. Rayes, United States District Judge for the
District of Arizona, sitting by designation.
Judge (IJ) order denying his claims for withholding of removal and relief under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.

We deny the petition in part and dismiss in part.1

      1.     We review de novo Gonzalez Ortega’s claims of due process violations.

See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). To establish a

due process violation in IJ proceedings, a petitioner must show both that the

proceeding was “so fundamentally unfair that [he] was prevented from reasonably

presenting his case,” and that he was prejudiced, “which means that the outcome of

the proceeding may have been affected by the alleged violation.” Colmenar v. I.N.S.,

210 F.3d 967, 971 (9th Cir. 2000) (citations and quotation marks omitted). Gonzalez

Ortega cannot make this showing.

      While Gonzalez Ortega argues that the IJ should have used a Huichol

interpreter rather than a Spanish interpreter at the hearing, he has not shown that “a

better translation would have made a difference in the outcome of the hearing.”

Acewicz v. U.S. I.N.S., 984 F.2d 1056, 1063 (9th Cir. 1993). Gonzalez Ortega was

able to put forward a declaration describing his version of events, and the BIA

assumed Gonzalez Ortega was credible. Gonzalez Ortega has failed to show that

any defects in the translation at the hearing “prevented him from presenting relevant



1
  Gonzalez Ortega originally also sought asylum but abandoned that claim before
the BIA. We thus do not consider it here.

                                          2
evidence,” id., or otherwise “prejudiced the outcome of the hearing,” Aden v. Holder,

589 F.3d 1040, 1047 (9th Cir. 2009).

      Additionally, the record does not support Gonzalez Ortega’s contention that

the IJ failed to consider his expert testimony. The IJ performed a detailed review of

the expert testimony, accorded it full evidentiary weight, and analyzed it in the

context of Gonzalez Ortega’s particular circumstances.

      The BIA also did not violate due process by considering the facts set forth in

a 2013 probation report. Gonzalez Ortega’s counsel did not object to admission of

the report at the hearing, and the record shows that Gonzalez Ortega had an adequate

opportunity to respond to it. Moreover, Gonzalez Ortega argues only that the

probation report impacted the IJ’s adverse assessment of his credibility. Because

the BIA assumed Gonzalez Ortega’s credibility, he has not shown prejudice.

      2.     Gonzalez Ortega has not shown he is entitled to withholding of

removal. The BIA determined that Gonzalez Ortega is ineligible for withholding of

removal because his 2013 conviction was a “particularly serious crime.” See 8

U.S.C. § 1231(b)(3)(B)(ii). We may review this decision only to determine “whether

the BIA applied the correct legal standard.” See Blandino-Medina v. Holder, 712

F.3d 1338, 1343 (9th Cir. 2013) (citation and quotation marks omitted).

      In this case, the IJ and BIA considered appropriate factors in concluding that

Gonzalez Ortega’s domestic violence conviction was for a “particularly serious


                                         3
crime.” See Matter of Frentescu, 18 I. & N. 244, 247 (BIA 1982). We lack

jurisdiction to consider Gonzalez Ortega’s argument that the IJ improperly weighed

the evidence. Blandino-Medina, 712 F.3d at 1343. We accordingly dismiss this

portion of the petition. We therefore have no occasion to reach the BIA’s alternative

holding that Gonzalez Ortega failed to meet his burden of proof to establish that he

suffered past persecution or faces a clear probability of future persecution on account

of a protected ground.

       3.      Substantial evidence also supports the BIA’s determination that

Gonzalez Ortega failed show that he “more likely than not will be tortured if []he is

removed to [his] native country,” and therefore that he is not entitled to CAT relief.

Vitug v. Holder, 723 F.3d 1056, 1066 (9th Cir. 2013). Gonzalez Ortega does not

claim past torture, and the record does not compel the conclusion that Gonzalez

Ortega is likely to be tortured or that the Mexican government would acquiesce in

his torture.

       PETITION DENIED IN PART; DISMISSED IN PART.




                                          4